DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 8-14, with respect to the Rejections under 35 U.S.C. §§ 102 and 103 of claims 1-4 and 10-11 under 35 U.S.C. 102(a)(1) by Fraser et al. (US 2008/0249409), claim 5 under 35 U.S.C. 103 by Fraser in view of Alford et al. (US 2014/0058292), claims 6-7 under 35 U.S.C. 103 by Fraser in view of Wodlinger et al. (US 2020/0022681), claim 8 under 35 U.S.C. 103 by Fraser in view of Alford and Wodlinger, claim 9 under 35 U.S.C. 103 by Fraser, claim 12 under 35 U.S.C 103 by Fraser in view of Hossack et al. (US 2012/0209116) as evidenced by ROM cartridge and Nintendo 64, claim 13 under 35 U.S.C. 103 by Fraser in view of Quistgaard et al. (US 2005/0154295), and clam 14 under 35 U.S.C. 103 by Fraser in view of DIMM  have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US 2008/0249409) in view of Alford et al. (US 2014/0058292) and Wodlinger et al. (US 2020/0022681). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.	
Regarding claim 1, Fraser teaches an ultrasonic apparatus ([0001] “This invention relates to the fields of ultrasound imaging and therapy, and more particularly, to a method and apparatus for providing ultrasound images and ultrasound therapy on the same region of a patient's anatomy at essentially the same time”), comprising an ultrasound transducer including a plurality of ultrasound output elements ([0020] “A combined ultrasound imaging and therapy transducer 10…is shown in Fig. 1” and “includes a linear array of imaging elements 14 extending along the center of the transducer 10” and “therapy transducer elements 18, 20 …positioned on opposite sides of the imaging elements 14”). 
Fraser further teaches a plurality of circuit boards configured be attached and detached to a connecting board connected to the ultrasound transducer to determine a type and a function of ultrasound outputted from the ultrasound transducer (italicized text not taught). Fraser teaches a circuit board as “the system of 100 [including] a chassis 108 containing most of the electronic circuitry for the system 100” ([0021], emphasis added). Electronic circuitry is well known in the art to encompass individual electronic components fixed to circuit boards. Further, circuitry defining different types and functions may be included as separate circuitry, and thus separate circuit boards contained in the system 100. As per MPEP 2144.04 VI. B Duplication of parts, “the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Since the invention of Fraser includes the transducer that includes imaging elements and therapy elements, it necessitates the existence of circuitry in the system 100 for imaging and therapy, and thus, the presence of a plurality of circuit boards for different functions would not change the outcome of the transducer of Fraser conveying a signal for imaging and/or therapy. Fraser also teaches that the circuit board is configured to be attached and detached to a connecting board (connector 32 in Fig. 3 corresponding to the connecting board wherein “the connector is used to connect the ultrasound probe to an ultrasound system which controls operation of the probe and displays the images produced by echo signals from the probe” [0021]). The connector 32 connects with “a connector 126 on the chassis 108” ([0029]) in Fig. 4, thereby establishing an attachable/detachable relationship between circuit board (i.e., component connecting board (connector 32). It is noted that the transducer probe 120 of Fig. 4 is one that includes “the transducer 10” that is “connected through a cable 122 to a connector 126 on the chassis 108” ([0029]). Further, Fraser teaches a connecting board connected to the ultrasound transducer via cable 28 in Fig. 3. Fraser further teaches the circuit board configured to determine a type and a function of ultrasound outputted from the ultrasound transducer in that a system with fixed circuitry (as would be the case on a plurality of circuit boards) would necessarily output a type and a function of ultrasound that is determined by the circuitry. In Fig. 5, Fraser particularly includes an ultrasound signal path 140 for the imaging elements ([0032]), as well as a transmitter 152 coupled to the therapy transducer elements ([0033]) which encompass separate functions determined by their circuitry. Further, Fraser determines a type and function of ultrasound via the description in paragraph [0036]: “An imaging and therapy transducer probe 10,50…can be operated by a standard imaging ultrasound system by partitioning the channels of the beamformer of the ultrasound signal path 140 between the imaging and therapy functions. For example, if the therapy transducer has eight transducer elements, those elements can be controlled by eight channels of the beamformer with the other beamformer channels dedicated to imaging. A conventional 128 channel beamformer could be programmed to use eight of its channels for controlling the therapy elements and the other 120 channels for operating the imaging transducer array.” Thus, the system of Fraser recognizes the imaging and/or therapy capabilities of the probe based on the number and type of transducer elements on the transducer probe electrically connected to one of a plurality circuit boards containing the functional instructions, and thus determines the imaging and/or therapy ultrasound output functionality. Additionally, “the processing unit 150 contains a number of components, including a central processor unit (“CPU”) 154, random access memory (“RAM”) 156, and read 
Fraser further teaches a controller configured to control a setting value of each of the plurality of ultrasound output elements: A control module 144 included in the ultrasound signal path 140 “that interfaces with a processing unit 150 to control the operation of” the ultrasound signal path 140 and the imaging elements 14 in [0032]; and “the transmitter 152” connected “to the processing unit 150, which supplies signals to the transmitter to initiate the transmission of signals from the transmitter 152” and via “the cable 122 to the RF amplifier 30, which is, in turn coupled to the therapy transducer elements” 18 and 20 in [0033]. 
Further, Fraser teaches wherein the connecting board is configured to electrically connect the plurality of circuit boards to the ultrasound transducer and the controller via the cable 122 in Fig. 4, connecting “a transducer probe 120, such as one including the transducer 10 or 50 or a transducer according to some other example of the invention,…to a connector 126 on the chassis 108” ([0029]). 
Fraser also teaches wherein a plurality of types and functions of the ultrasound are selectively implemented using the plurality of circuit boards in that the circuitry (e.g., across a plurality of circuit boards) necessarily conveys the prescribed functions to implement a given ultrasound output. Because the transducer includes both a plurality of imaging elements (14) and a plurality of therapy elements (18, 20), the transducer performs two types and functions of ultrasound (i.e., imaging and therapy). Specifically, Fraser teaches a first circuit board having a first circuit including a pulser to set the ultrasound transducer to output high-intensity focused ultrasound: “The ultrasound system 100 also includes a transmitter 152 that is coupled by the cable 122 to the RF amplifier 30, which is, in turn, coupled to the therapy transducer elements in first circuit including a pulser, which is synonymous with the transmitter. Fraser further discloses that “During therapy, the RF amplifier 30…supplies the high-intensity electrical signals to one or a few of the therapy elements 18, 20 at a time” ([0024]), to provide the high intensity focused ultrasound. The RF amplifier 30 in Fraser represents “a high-intensity radio frequency…amplifier 30” ([0021]). 
However, Fraser does not explicitly disclose that the second circuit includes a second circuit including a pulser to set the ultrasound transducer to output low-intensity focused ultrasound. Instead, Alford discloses a system for neuromodulation therapy that includes an analogous ultrasound transducer array controlled by a control unit. Specifically, Alford teaches in [0024] that ultrasound (US) control unit 16 “may include or share any one or more of a microprocessor 30 and memory 32 that execute one or more software or firmware programs, a controller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or equivalent discrete or integrated logic circuitry, or other electronic circuitry or suitable components that provide the described functionality” (emphasis added). Further, “Fig. 1A is a schematic diagram of a diagnostic and therapy management system 10 that uses low-intensity, focused ultrasound” (emphasis added) in [0023]. Finally, “US control unit 16 may control transducers 12 to alternate between a transmission mode in which ultrasound pulses are emitted for modulation of a targeted neural site and a reception mode in which transducers 12 receive reflections of emitted waveforms” ([0036]), which provides a pulser or transmitter to emit the specific ultrasound type. 

Additionally, while Fraser teaches imaging capabilities of the system 100 via a third circuit board having a third circuit including a pulser ([0032] “the ultrasound signal path 140 includes a transmitter (not shown) coupling electrical signals to the imaging elements 14, an acquisition unit (not shown) that receives electrical signals from the imaging elements 14 corresponding to ultrasound echoes, a signal processing unit (not shown) that processes the signals from the acquisition unit to perform a variety of functions,…and a scan converter (not shown) that converts the signals from the signal processing unit so that they are suitable for use by the display 116”), it does not explicitly disclose a low noise amplifier to set the ultrasound transducer to output ultrasound for imaging. 
Instead, Wodlinger teaches a signal processing pathway for an analogous ultrasonic imaging device. Specifically, “In the example provided in FIG. 2A, the receive pathway includes a Low Noise Amplifier (LNA) 212, Variable Gain Amplifier (VGA) 208, Anti-Aliasing Filter (AAF) 210, and an Analog to Digital Converter (ADC) 206” ([0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal path 140 and control module 144 for imaging of Fraser to incorporate the LNA of Wodlinger, since “a skilled person amplify the signal received from the ultrasonic transducer array for further processing” (Wodlinger [0094]).

With respect to claim 2, Fraser further teaches the ultrasonic apparatus according to claim 1, wherein the setting value includes at least one of a frequency, a pulse repetitive frequency, a duty cycle, a time delay and an ultrasound output intensity of each of the plurality of ultrasound output elements. Specifically, [0026] discloses “in the transducer 10 of Fig. 1, the ultrasound is transmitted from the imaging elements 14 at 6 MHz, and the ultrasound is transmitted from the therapy elements 18, 20 at 1 MHz” suggesting that the setting value represents a frequency that is controlled by either the controller as pertains to the imaging elements or the therapy elements as conveyed above for claim 1. Fraser also discloses that “the signals from the processing unit 150 may also control the delay of the signals applied to the therapy elements in the transducer probe 120” ([0033]), which represents a time delay. Since the claim is written in alternative form, evidence for only one or part of the listed elements is necessary for rejection.

Regarding claim 3, Fraser further teaches the ultrasonic apparatus according to claim 2, wherein the controller is configured to adjust a position of a focal point to which the ultrasound is focused by setting the time delay of each of the plurality of ultrasound output elements in [0033]: “If desired, the signals from the processing unit 150 may also control the delay of the signals applied to the therapy elements in the transducer probe 120 either to scan in elevation or azimuth or to focus the therapeutic ultrasound to a specific depth” (emphasis added). 

With regard to claim 7, the combination of Fraser teaches the ultrasonic apparatus according to claim 1, wherein the ultrasonic apparatus further comprises: a processor to sense the ultrasound for imaging having passed through the low noise amplifier through a sensor and process a sensed ultrasound for imaging into an image signal (bolded text not yet disclosed). Fraser further teaches “a signal processing unit (not shown) that processes the signals from the acquisition unit to perform a variety of functions…and a scan converter (not shown) that converts the signals from the signal processing unit so that they are suitable for use by the display 116” ([0032]). 

	With regard to claim 10, Fraser further teaches the ultrasonic apparatus according to claim 1, further comprising a storage to store different instructions corresponding to a type of the plurality of circuit boards in [0034]: “The processing unit 150 contains a number of components, including a central processor unit (“CPU”) 154, random access memory (“RAM”) 156, and read only memory (“ROM”) 158, to name a few. As is well-known in the art, the ROM 158 stores a program of instructions that are executed by the CPU 154, as well as initialization data for use by the CPU 154. The RAM 156 provides temporary storage of data and instructions for use by the CPU 154.” Further, as stated previously, specific circuitry (e.g., across different circuit boards) for each of the ultrasound output types and functions would perform different instructions. 
	Regarding claim 11, Fraser further teaches a non-transitory computer readable storage medium storing a computer program comprising instructions for controlling the ultrasonic apparatus to implement the plurality of types and functions of the ultrasound according to claim 1 as previously conveyed for claim 1, and in the “program of instructions that are executed by the CPU 154” in [0034]. 
  
12 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser and further in view of Hossack et al (US 2012/0209116) as evidenced ROM cartridge and Nintendo 64.
Regarding claim 12, Fraser teaches the ultrasonic apparatus according to claim 1, but does not explicitly teach wherein the connecting board has a slot to mount at least one of the plurality of circuit boards. 
Hossack teaches a system and method of ultrasound imaging and insonation of microbubbles which shares a technical field with the instant application. Hossack specifically discloses approaches “for allowing computer programs or other instructions to be loaded into computer system 150” wherein “such means may include, for example, a removable storage unit 522 and an interface 520. Examples of such removable storage units/interfaces include a program cartridge and cartridge interface (such as that found in video game devices), a removable memory chip (such as a ROM, PROM, EPROM or EEPROM) and associated socket, and other removable storage units 522 and interfaces 520 which allow software and data to be transferred from the removable storage unit 522 to computer system 150” ([393]). ROM cartridge discusses software and hardware components for electronic devices and systems, which shares a technical field with the instant application. Specifically, ROM cartridges “can be used to load software such as video games or other application programs” (1st paragraph, ROM cartridge) to corroborate the evidence of Hossack. Further, ROM cartridge states that “the N64 used cartridges” (Figure legend). ”Further, Nintendo 64 illustrates a typical ROM cartridge which encompasses circuitry and connector leads that connect to the ROM cartridge slot on the device motherboard. Annotated illustrations are provided below. 

    PNG
    media_image1.png
    128
    216
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    215
    212
    media_image2.png
    Greyscale

Nintendo 64 ROM cartridge (left) and motherboard (right), where the cartridge is inserted into the cartridge slot.

To summarize, Hossack provides evidence for using cartridge and cartridge interface means for increasing the functionality of an ultrasound system, while the evidence from ROM cartridge and Nintendo 64 provides an exemplary circuit board (i.e., ROM components and circuit) and connecting board (ROM cartridge slot), respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector 32 of Fraser with a ROM cartridge slot. Further, since the system 100 contains the necessary circuitry and circuit boards, modifying the connector 126 of the chassis 108 to expose the circuit boards as exemplified by a ROM cartridge would enable this cartridge and cartridge slot connection. Thus the connection between the connector 32 (i.e., the connecting board) and the circuitry (i.e., the connecting board) is established to provide an electrical connection to the transducer probe 120. This modification would have been obvious in order to allow “computer programs or other instructions to be loaded” onto the system for extending its functionality (Hossack, [0393]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser as applied to parent claim 1, and further in view of Quistgaard et al. (US 2005/0154295).
the ultrasonic apparatus according to claim 1, but does not disclose that the connecting board has a plurality of slots to simultaneously mount more than one of the plurality of circuit boards. 
Instead, Quistgaard teaches computer control of a therapy device, such as an ultrasound transducer, which shares a technical field with the instant application. Specifically, Quistgaard teaches that “an electronic controller may act as a therapy controller,” wherein “if a computer is used as the electronic controller, it may have the ability to execute either preloaded software that can function as a controller for the medical device, or it may have an expansion slot such as a PCI bus interface that can accept one or more boards that operate as the therapy controller” ([0074]). Thus, the electronic controller may include a plurality of circuit boards for a plurality of functions that are inserted into a PCI bus interface expansion slot for mounting the plurality of circuit boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the controller 32 with the PCI bus expansions slot interface of Quistgaard, since multi-slot PCI buses are well known in the field of electronic circuitry for enabling a computer system to perform a wider range of functionality.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser as applied to claim 1, and further in view of DIMM.
Regarding claim 14, Fraser teaches the ultrasonic apparatus according to claim 1, but does not directly disclose wherein the connecting board is configured to transmit and receive signals from two sides using terminals on the two sides of a substrate. However, as cited in applicant’s own specification, “the connecting board 200 is configured to transmit and receive an such as dual in-line memory module (DIMM) board”  ([0042]), which is a well-known element in the field of electronic circuitry. 
DIMM, which teaches information relating to dual in-line memory modules, shares a technical field with the instant application and states that “DIMMs have separate electrical contacts on each side of the module” (2nd paragraph, DIMM), wherein the ‘module’ is interpreted as the substrate. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector 32 of Fraser with a DIMM connector for connecting to DIMM circuits in the system 100 as well-known alternatives in the field in order to increase the data stored on a single module over one-sided circuit boards. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REMY C COOPER/            Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793